DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-15, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopping et al. (US 2005/0209563; hereinafter “Hopping 2005”).
With respect to Claims 1, 8, and 15, Hopping 2005 teaches a dialysis system (Figure 1) comprising:
a dialysis machine 10 including a housing (for example, see 60 and 234);
tubing (patient line 12) extendable between the dialysis machine and a patient for fluid delivery from a container to the patient during a dialysis treatment (Figure 1); 
a connector 238 attachable to the housing (to wall 234 via holder 232) and configured to receive at least an end of the tubing (see Figure 26 and paragraph [0060]); and 

wherein, prior to the dialysis treatment, a fluid is flowable through the tubing from the container to the end of the tubing at the connector (Figure 1 and paragraph [0259]) such that a presence of the fluid at the end of the tubing is detectable by the capacitive sensor (paragraph [0259]).
The system is configured to be used in a priming method (paragraphs [0253-0259]) comprising the steps of: attaching an end of the tubing to a connector 238 coupled to a housing 234 of the dialysis machine 10 (Figure 26 and paragraph [0060]); delivering fluid from a first container through the tubing to the connector (Figure 1 and paragraph [0259]); and detecting a presence of the fluid at the end of the tubing by a capacitive sensor disposed in proximity to the connector (Figure 26 and paragraph [0259]).
		
	With respect to Claims 6, 13, and 20, Hopping 2005 teaches that the controller comprises a timer function for timing the fluid being pumped through the tubing to the connector.  In response to exceeding a predetermined rime to detect a presence of the fluid, an alarm is generated by the dialysis machine.  See paragraphs [0260-0261]; “system 10 stops pumping and prompts the patient or operator”). 
With respect to Claims 7, 14, and 21, the capacitive sensor is disposed in the dialysis machine in proximity to the connector, such that a capacitance in the sensor switches in response to detecting the presence of the fluid within a predetermined distance to the sensor.  See paragraph [0259] and Figure 26. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hopping 2005 in view of Hopping (US 2003/0217961; hereinafter “Hopping 2003”).
With respect to Claims 2, 9, and 16, Hopping 2005 teaches the system and method as claimed, but does not specifically teach that the connector includes a hydrophobic filter.  However, Hopping 2003 teaches a similar dialysis system and priming method (Abstract), wherein the tubing connector comprises a hydrophobic vent that allows air but not fluid to escape [0022].  This vented tip allows the system to be primed without having to perform elevation balancing or controlled fluid metering [0022].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Hopping 2005’s dialysis system and priming method to include a hydrophobic vent on the tubing connector, as suggested by Hopping 2003, in order to provide a well-known means for allowing air to escape from 

With respect to Claims 3-5, 10-12, and 17-19, Hopping 2005 teaches that the capacitive sensor is configured to detect the presence of fluid in the tubing (paragraphs [0257-0258]). The controller controls the dialysis system in response to the output of the capacitive sensor, such that dialysis treatment is performed in response to confirmation of presence of fluid in the tubing.  If fluid is not sensed, the pump with operate at ever decreasing speeds until the fluid is sensed.  See Paragraphs [0253-0261].  
Hopping 2005 teaches the dialysis system and method as claimed, and further teaches a display unit 66 for displaying information related to the treatment (paragraphs [0106] and [0259-0262]).  Hopping 2005, however, does not explicitly teach that alerts and/or alarms are generated in response to specific sensed operating conditions. 
However, it is extraordinarily well known in the art to provided alerts and/or alarms on a display screen of an extracorporeal treatment machine Hopping 2003 teaches a similar dialysis system and priming method (Abstract), wherein alerts and/or alarms may be provided on a display unit 40 or on a separate dedicated alarm display [0326].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Hopping 2005’s dialysis system and priming method to provide alerts and alarms related to the operation status sensed by the capacitive sensor on the integrated display, as suggested by Hopper 2003, in order to provide a well-known means for displaying information related to the operation of the dialysis system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.